IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF DISCIPLINE OF                         No. 84201
DERRICK S. PENNEY, BAR NO. 8606


                                                            FILED
                                                            APR 2 9 2022
                                                                      BRO

                                                       BY
                                                             lEF DEPUTY CLERK


                        ORDER OF SUSPENSION
            This is an automatic review of a Southern Nevada Disciplinary
Board hearing panel's recommendation that attorney Derrick S. Penney be
suspended from the practice of law for 36 months, stayed, with an actual
suspension of 6 months for violations of RPC 1.3 (diligence), RPC 1.4(a)
(communication), RPC 1.15(a), (d) (safekeeping property), RPC 3.2
(expediting litigation), RPC 8.1 (disciplinary matters), and RPC 8.4(c), (d)
(misconduct). Because no briefs have been filed, this matter stands
submitted for decision based on the record. SCR 105(3)(b).
            The State Bar has the burden of showing by clear and
convincing evidence that Penney committed the violations charged. In re
Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995). We
defer to the panel's factual findings that Penney violated the above-
referenced rules as those findings are supported by substantial evidence
and are not clearly erroneous. SCR 105(3)(b); In re Discipline of Colin, 135




                                                              24, 13Wir
Nev. 325, 330, 448 P.3d 556, 560 (2019). The record shows that Penney
knowingly committed the violations charged above by failing to diligently
litigate a probate case, communicate with a client and her family about the
status of the case, or distribute the proceeds from the sale of decedent's
house; by misappropriating about $150,000 in client funds and converting
those funds for personal use; and by failing to reasonably respond to the
State Bar's requests for information. The client testified that she ultimately
received the full amount of money from the sale of the house.
            Turning to the appropriate discipline, we review the hearing
panePs recommendation de novo. SCR 105(3)(b). We must ensure that the
discipline is sufficient to protect the public, the courts, and the legal
profession. See State Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d
464, 527-28 (1988) (explaining the purpose of attorney discipline). In
determining the appropriate discipline, we weigh four factors: "the duty
violated, the lawyer's mental state, the potential or actual injury caused by
the lawyer's misconduct, and the existence of aggravating or mitigating
factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067,
1077 (2008).
            Here, Penney knowingly violated duties owed to his client
(diligence, communication, safekeeping property, and expediting litigation)
and the profession (bar disciplinary matters and misconduct). His
misconduct harmed or potentially harmed his client by causing the
unreasonable delay of her case and by misappropriating client funds, which
delayed the distribution of funds to other beneficiaries. The baseline




                                      2
                       sanction for Penney's misconduct, before considering aggravating and
                       mitigating circumstances, is disbarment.      See Standards for Imposing
                       Lawyer Sanctions, Compendium of Professional Responsibility Rules and
                       Standards, Standard 4.11 (Am. Bar Ass'n 2017) (Disbarment is generally
                       appropriate when a lawyer knowingly converts client property and causes
                       injury or potential injury to a client."). The panel found, and the record
                       supports, four aggravating circumstances (dishonest or selfish motive,
                       multiple offenses, substantial experience in the practice of law, and illegal
                       conduct), and two mitigating circumstances (absence of a prior disciplinary
                       record and substantial recent personal life changes). Considering all four
                       factors, we agree with the paners finding that the misconduct here does not
                       warrant disbarment, especially in light of Penney's repayment of the client
                       funds.
                                   Accordingly, we hereby suspend attorney Derrick S. Penney
                       from the practice of law for 36 months, with all but the first 6 months
                       stayed, from the date of this order. Further, Penney is placed on probation
                       during the stayed portion of the suspension subject to the following
                       conditions: (1) he obtains and fully cooperates with a legal practice mentor
                       approved by the State Bar and provides quarterly reports to the State Bar,
                       (2) he will have no contact with client trust accounts, and (3) he completes
                       9 additional CLE hours in client trust account management. Penney shall
                       also pay the costs of the disciplinary proceedings, including $2,500 under




SUPREME COURT
        OF
     NEVADA
                                                            3
(0) I947A    e4RID4)
                 SCR 120, within 30 days from the date of this order if he has not already
                 done so. The parties shall comply with SCR 115 and SCR 121.1.
                              It is so ORDERED.2




                                         Parraguirre
                               ..

                                            J.                                         Sr.J.
                 Cadish




                       cc:    Chair, Southern Nevada Disciplinary Board
                              Pitaro & Fumo, Chtd.
                              Bar Counsel, State Bar of Nevada
                              Executive Director, State Bar of Nevada
                              Admissions Office, U.S. Supreme Court


                        "The panel also recommended that Penney be required to pay $3,100
                 to the Client Security Fund of the State Bar, which is the fee paid to Penney
                 by the client. The record, however, reflects that the panel did not find this
                 fee excessive given the work done by Penney. And the record does not show
                 that the client suffered a monetary injury or had any claims paid by the
                 Client Security Fund. Accordingly, this monetary sanction is more akin to
                 a punitive fine, which is contrary to the purpose of attorney discipline. See
                 In re Discipline of Reade, 133 Nev. 711, 717, 405 P.3d 105, 109 (2017)
                 (holding that a monetary fine exceeds the scope of sanctions that may be
                 imposed with a suspension). Therefore, we do not adopt this
                 recommendation.

                       2The  Honorable Mark Gibbons, Senior Justice, participated in the
                 decision of this matter under a general order of assignment.



SUPREME COURT
     Of
   NEVADA
                                                       4
(0) 1947A alp.